DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase ‘the carrier sheet on both surfaces of the epoxy resin sheet’ is not disclosed in the original specification, although two carrier sheets, one on  each surface, is disclosed.

Claim  8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 


Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.       Claims 1 – 4, 7 – 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1). 
With regard to Claims 1 – 2, Park et al disclose a release film comprising a base layer and a release coating layer formed on the upper surface of the base layer (paragraph 0008); and an adhesive formed on the surface of the release layer (paragraph 0015); the release film is therefore a carrier film for the adhesive, and the release film and adhesive together constitute a laminate; the base layer is polypropylene (paragraph 0018) and the adhesive is epoxy adhesive (paragraph 0017) and the adhesive is thermally curable (paragraph 0051). Park et al fail to disclose the claimed tensile storage elastic modulus, tensile elongation and peel strength. However, Takeshita  et al teach that epoxy compounds such as hexanediol diglycidyl ether (column 5, lines 52 – 55) and bisphenol F diglycidyl ether (column 6, line 7) are well known in the art for use as adhesives 
With regard to Claims 3 – 4 and 7 – 8, a polyester film that is PET is alternatively disclosed by Park et al (paragraph 0026).
With regard to Claim 9, a laminate having the claimed thickness is not disclosed by Park et al. However, a thickness of at least about 0.05 to 30 m is disclosed, because about 0.05 to 30 m is the thickness of the release layer (paragraph 0048). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Additionally, it would have been obvious for one of ordinary skill in the art to select thicknesses 
With regard to Claim 10, a laminate comprising the base layer and the release layer would therefore be obtained by peeling the carrier sheet from one surface of the laminate.
With regard to Claim 11, the laminate therefore constitutes a flexible plate.
With regard to Claim 13, a wound body obtained by winding the laminate around a core is not explicitly disclosed by Park et al. However, the adhesive  is for a polarizing plate or retardation plate (paragraph 0028 of Park et al). It would have been obvious for one of ordinary skill in the art to provide for winding the laminate around a polarizing plate or retardation plate for the purpose of applying the adhesive to the polarizing plate or retardation plate. Because all polarizing plates or retardation plates have a finite thickness, all polarizing plates or retardation plates are also columnar, as stated in paragraph 0058 of the instant specification, and are therefore cores.

	

6.       Claims 5 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (KR 1020170056051 A; English translation) in view of Takeshita et al (U.S. Patent No. 6,057,039) and Vandermeulen et al (U.S. Patent Application Publication No. (2009/0123742 A1) and Misumi et al (U.S. Patent Application Publication No. 2014/0037939 A1) and Lee et al (U.S. Patent Application Publication No. 2014/0011916 A1) and further in view of Bafford (U.S. Patent No. 5,858,524). 
Park et al, Takeshita et al, Vandermeulen et al, Misumi et al and Lee et al disclose a laminate comprising a carrier sheet comprising polyester or polypropylene film as discussed above. With regard to Claim 5, Park et al, Takeshita et al, Vandermeulen et al, Misumi et al and 
With regard to Claim 6, a laminate comprising films of polyester and polypropylene is additionally taught by Bafford, each film having a thickness of 0.5 to 2 mils (column 3, lines 50 – 67). Although the disclosed range of thickness ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782